            Case 1:18-cv-02393 Document 1 Filed 10/17/18 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



DEBRA AUGUSTUS                               )
2610 Hatteras Court                          )
Waldorf, MD 20601,                           )
                                             )
              Plaintiff,                     )       Civil Action No.
                                             )
       v.                                    )
                                             )       Jury Trial Demanded
WILBUR ROSS, Secretary,                      )
U.S. Department of Commerce,                 )
1401 Constitution Avenue N.W.                )
Washington, D.C. 20230                       )
                                             )
               Defendant.                    )
                                             )

                                         COMPLAINT

       Debra Augustus (“Plaintiff”), by and through her undersigned counsel, complains of the

Department of Commerce (“Defendant” or “Agency”) as follows:

                                   NATURE OF THE CASE

1. Since 2007, Plaintiff has been a dedicated and stalwart member of the Facilities Management

   Division, Office of Facilities and Environment Quality, Department of Commerce. Through

   her years of hard work and dedication, Plaintiff has gained valuable and substantial

   experience that should have enabled her to advance within the Agency through promotional

   opportunities. Such an opportunity presented itself in January 2013, when the Agency posted

   a Business Management Specialist (“BMS”) position that would have been a substantial

   promotion for the Plaintiff. Understanding her experience and qualifications exceeded the

   requirements for the position, and confident that she would be the most qualified applicant,

   Plaintiff applied expecting to receive the position.

                                                 1
             Case 1:18-cv-02393 Document 1 Filed 10/17/18 Page 2 of 7



2. However, Plaintiff had previous EEO activity that management had active knowledge of—

   indeed, discussions were held between members of management regarding the status of her

   previous complaint and several witnesses attested to management’s “concern” and

   “paranoia” regarding EEO complaints. Therefore, the Agency took steps to eliminate all

   applicants who had prior EEO activity, including Plaintiff, from being considered for the

   position by restructuring the position in an unnecessary and arbitrary manner to disqualify

   qualified applicants, i.e. Plaintiff, from the position. Then, the Agency took the egregious

   step to cancel the entire BMS position due solely to the EEO complaints that had been filed.

3. Accordingly, Plaintiff alleges that the Agency subjected her to retaliation for her prior EEO

   activities and brings this action to recover damages for the Agency’s violations of Title VII

   of the Civil Rights Act of 1964.

                                JURISDICTION AND VENUE

4. This Court has federal question jurisdiction and venue is proper because the unlawful

   employment practices were committed in this judicial district, the relevant employment

   records are maintained and administered in this judicial district and the Agency employed

   Plaintiff in Washington, D.C.

5. Plaintiff has exhausted all of her administrative remedies and timely filed this complaint

   within 90-days of receipt of the Office of Federal Operations of the U.S. Equal Employment

   Opportunity Commission (“EEOC”) decision dated July 17, 2018.

                                           PARTIES

6. Plaintiff is a resident of Waldorf, Maryland.

7. On information and belief, Wilbur Ross, Secretary, Department of Commerce, is named in

   his official capacity as Secretary of the Agency that employed Plaintiff within the U.S.

   Government.
                                                   2
              Case 1:18-cv-02393 Document 1 Filed 10/17/18 Page 3 of 7



                                              FACTS

                                            Background

8. Plaintiff has worked at the Agency within the Facilities Services Division as an Equipment

   Facilities Service Assistance (formerly known as Facilities Service Assistance) since 2007.

9. On June 18, 2008, Plaintiff met with Mr. Doug Elznic, her then second-line supervisor, and

   two Office of Civil Rights mediators to resolve her informal complaint of discrimination. On

   June 23, 2008, Plaintiff filed a complaint of discrimination against her first line supervisor,

   Patricia McNutt, and her then-second line supervisor Doug Elznic alleging that she was not

   being compensated properly for the duties performed because of her race and sex. Plaintiff

   subsequently filed a lawsuit regarding the same complaint in May 2009, and successfully

   defeated a Motion to Dismiss in March 2010.

10. On or about June 15, 2009, Plaintiff filed another formal complaint of discrimination based

   upon events like or related to her previous discrimination complaint, alleging race, sex, and

   retaliation for previous EEO activity against her supervisor Ms. McNutt. On September 1,

   2009, Plaintiff amended her formal complaint of discrimination to include more events that

   are like or related to her previous discrimination complaint.

11. In 2010, Plaintiff attended mediation with Mr. Michel “Mick” Rusten regarding her

   outstanding EEO complaints.

12. In August 2010, Plaintiff withdrew her Agency EEO complaint to proceed in federal court.

13. In March 2012, Agency filed its’ summary judgment motion in federal court, to which the

   Plaintiff responded in April 2012. A decision on summary judgment was issued on March 30,

   2013.

14. Throughout the relevant time period of the instance complaint, Plaintiff was involved in

   ongoing litigation against the Agency involving her previously filed EEO complaints. Indeed,
                                                  3
              Case 1:18-cv-02393 Document 1 Filed 10/17/18 Page 4 of 7



   Ms. McNutt, Mr. Elznic, Mr. Rusten, and other members of management, continued to

   discuss Plaintiff’s EEO activities and the status of her complaints during managerial meetings.

   Indeed, several witnesses’ testimony corroborated that management was “worried” or

   “concerned” with EEO complaints.

       Plaintiff Applies for Business Management Specialist Position as a Band II or III Level

15. On January 9, 2013, the Agency posted Vacancy Announcement OSOAS-2013-0008/9

   (hereinafter “VAN 0008/9”) to recruit for the position of BMS, ZA-1176-02/03.

16. VAN 0008/9 was posted as a Band II or Band III level position and experience in areas such

   as landscaping, janitorial, trash, cafeteria, pest control, contracts, and room reservation.

17. On January 14, 2013, Plaintiff applied for the BMS position at the Band Level II.

18. Plaintiff had the required grade in service requirements and she also had superior

   qualifications for the BMS position, VAN 0008/9.

19. On information and belief, Mr. Rusten became aware of Plaintiff’s application for VAN

   0009/9 shortly after her submission.

                  Agency Cancels and Restructures the Duties for the BMS Position
                               to Disqualify Plaintiff from Position

20. On January 24, 2013, Mr. Rusten instructed Human Resources Specialist, Ms. Kimberly

   Trimble, to cancel VAN 0008/9.

21. VAN 0008/9 was the only procurement and/or selection that Mr. Rusten directed to be

   cancelled and/or changed.

22. Under Mr. Rusten’s instruction, the vacancy transformed into a hybrid position between

   Facilities Services and Building Management. Specifically, Mr. Rusten added duties of

   “conducting preventative maintenance and inspection of mechanical, electrical, and plumbing

   systems” as well as serving as the back-up administrator for Maximo system. The additional

                                                  4
              Case 1:18-cv-02393 Document 1 Filed 10/17/18 Page 5 of 7



   duties added to the BMS position had never been conducted within Facilities Services prior to

   this restructuring.

23. As a result of the added duties, the vacancy was pushed into a Band III position, which cost

   the Agency an additional $47,000.

24. Ms. McNutt protested the newly added duties, as she was concerned with supervising the

   individual without adequate knowledge of all tasks (i.e. preventative maintenance and

   Maximo) assigned to the incoming candidate. Ms. McNutt further informed Mr. Elznic that

   raising the position to a Band III was nonsensical as the Agency was “going to pay $85,000

   when [the Agency has] people on the staff that are qualified for a much lower salary.”

                  Agency Posts Newly Restructured Vacancy Disqualifying Plaintiff

25. On June 13, 2013, the Agency reposted the BMS position as a Band III position under VAN

   OSOAS-2013-0030 (hereinafter VAN 30).

26. Plaintiff applied for VAN 30 on June 17, 2013 but did not have the necessary time in grade

   requirements. Thus, Plaintiff was disqualified by Ms. Trimble for the position.

     The Agency Cancels Newly Restructured Announcement Due to Improper Hiring Practices

27. Since Mr. Rusten served as the subject matter expert (hereinafter “SME”) on the VAN 30, he

   was informed by Ms. Trimble that he could not act as the selecting official nor could he

   “participate in the interview process for candidates who were referred for selection

   consideration.”

28. Although Mr. Rusten acknowledge that he understood Ms. Trimble’s explicit direction, Mr.

   Rusten was present in the room for the second round of interviews, and asked questions of the

   candidates during the interview panel, constituting participation in the interview process.

29. Ultimately, the applicant pool was narrowed down to two candidates – both of the finalists

   had never engaged in protected activities. After the second round of interviews, the selecting
                                                 5
                Case 1:18-cv-02393 Document 1 Filed 10/17/18 Page 6 of 7



   official, Mr. Elznic, with the influence of Mr. Rusten, selected Mr. Waterman for VAN 30.

30. Upon information and belief, Mr. Waterman was not qualified for the position and lacked

   experience necessary for the position.

31. On or about August 29, 2013, the Director of the Office of Staffing, Recruitment, and

   Classification, notified Mr. Rusten that due to his impermissible participation in the interview

   and selection process for VAN 30, the position could no longer be filled and must be

   cancelled.

                         Agency Cancels the Position due to EEO Complaints

32. On September 13, 2013, the Agency once again reposted the BMS, ZA-III position under

   VAN OSOAS-2013-0036 (VAN 36). Ms. Trimble characterized the multiple cancellations

   and re-advertisements of the vacancy as “unusual” and added that she had “never seen it

   happen before” in her eighteen years of experience within Human Resources.

33. However, on September 19, 2013, Fred Stephens, Assistant Secretary for Administration,

   directed Mr. Rusten to cancel VAN 36 due to the number of EEO complaints filed regarding

   the cancelled vacancies.

34. Defendant departed from its protocol to ensure Plaintiff’s non-selection for VAN 0008/9,

   VAN 30, and VAN 36 based on her prior EEO activity.

                                              COUNT 1

                            (Title VII-Retaliation for Prior EEO Activity)

35. Plaintiff repeats and realleges paragraphs 1–34, as if fully set forth herein.

36. By and through their conduct, Defendant subjected Plaintiff to unlawful retaliation in

   violation of Title VII of the Civil Rights Act of 1964.

37. Defendant acted with malice or reckless indifference to Plaintiff’s rights.

38. As a result, Plaintiff has suffered damages, including but not limited to lost wages and
                                                   6
              Case 1:18-cv-02393 Document 1 Filed 10/17/18 Page 7 of 7



  benefits, emotional distress, and pain and suffering; and seeks punitive damages.

                                         JURY DEMAND

      Plaintiff demands a trial by jury on all counts contained in the Complaint.

      WHEREFORE, Plaintiff respectfully requests this Court enter judgment against the

Defendant on all Counts and award Plaintiff lost wages and benefits, compensatory damages in

the amount of $300,000, or in an amount to be determined at trial, for pain and suffering and

emotional distress, pre- and post-judgment interest, costs, attorneys’ fees, punitive damages, and

any such other relief as is just and proper.


Date: October 17, 2018                                       RESPECTFULLY SUBMITTED,

                                                             Alan Lescht & Associates, P.C.

                                                             By: /s/
                                                             Rani Rolston [DC Bar 974052]
                                                             ALAN LESCHT & ASSOCIATES, P.C.
                                                             1825 K Street, N.W., Suite 750
                                                             Washington, D.C. 20006
                                                             Tel: (202) 463-6036
                                                             Fax: (202) 463-6067
                                                             rani.rolston@leschtlaw.com
                                                             Attorneys for Plaintiff




                                                 7
